McCulloch, O. J. (concurring). I agree with the majority that the statute is valid, and also that the contract is void for the reasons that it was not awarded in the manner prescribed by the Constitution and did not receive the approval of the Governor, Auditor, and Treasurer. But my view is that the subject-matter of the contract falls within the term “repairing” as used in the Constitution, rather than within the term “furnishing.” The improvement of the acoustics of the assembly rooms is not a part of the furnishings, I think, but constitutes alterations. The term “repairing” was used by the framers of the Constitution as meaning to make habitable, convenient and suitable for the intended purposes, and this included alterations found necessary from time to time. It is not conceivable that the framers of the Constitution meant to restrict the powers of the lawmakers with respect merely to making repairs and to leave them free-handed in making alterations or additions. The term employed by the framers of the Constitution should be construed with reference to the manifest design to place a restriction upon expenditures for the assembly halls, and for the purposes expressly mentioned in the section of the Constitution now under consideration. My chief disagreement with the conclusions of the majority is, however, in regard to that part of the opinion which holds that the funds appropriated, may not be expended wholly in the improvement of one of the assembly rooms to the exclusion of the other. It is not a question of the statute being separable or inseparable in its purposes — it is, I think, more a question whether or not the authority of the Secretary of State is restricted to the accomplishment of the whole of the legislative mandate or none. It is not charged that the contract is an improvident one, or that the officer is attempting to arbitrarily abuse his authority by improving only one of the halls. The challenge goes merely to his authority under the statute to improve one of the halls, leaving the other unimproved. My conclusion is that the authority conferred by the statute is to go as far as the appropriated funds will last, and if insufficient to pay for all of the contemplated improvement the remainder can be left undone until the lawmakers see fit to make further appropriations. In other words, the part of the statute which mentions the two Houses of the Assembly in describing the subject-matter of the improvement is a grant of authority and not a restriction. Legislative appropriations for future expenditures are generally based upon mere estimates, and they are not defeated because they subsequently prove inadequate. Mr. Justice Smith shares these views.